TO BE PUBLISHED


              juprtm~          0
                                   ~~!~os!!?inA~JA l
                                                         ID)~LI~ ,~t?F-/u" ,1,;.., '2tttmM, oc
KENTUCKY BAR ASSOCIATION                                                   MOVANT



V.                            IN SUPREME COURT



JAMES NEAL TILSON                                                  RESPONDENT



                             OPINION AND ORDER

      Respondent, James Neal Tilson, is licensed to practice law in Kentucky

and was previously licensed in Arizona. In October 2014, he was suspended in

Arizona for three years, and in'May 2015, this Court imposed identical

reciprocal discipline. See Kentucky Bar Ass'n v. Tilson, 460 S.W.3d 333 (Ky.

2015). Following this, additional disciplinary proceedings were commenced in

Arizona, and in November 2015, Tilson was permanently disbarred in that

state by consent. See In re Tilson, No. PDJ-2015-9106 (Nov. 10, 2015)

(Judgment of Disbarment). 1 The Kentucky Bar Association's Office of Bar

Counsel has filed a petition for reciprocal discipline under SCR _3.435.

      Tilson's bar roster address is 341 S. Second Avenue, Yuma, Arizona

85364; his KBA Member Number is 87209; ·and he was admitted to the practice

of law in.the Commonwealth of Kentucky on May 1, 1998.



      1 This document is available at                           _
http://www.azcourts.gov/Porta1s/101/Nov%202015/Tilson%20James%20N.pdf.
      In this most recent matter, Tilson was accused of misconduct in nine

different cases. His misconduct all occurred in Arizona, and is summarized as

follows:

   (1) Tilson was hired by Maria Del Carmen Jiminez and Agustin Espinoza in

      February 2013 to prevent foreclosure on their home and negotiate a loan

      modification. He was paid an initial fee of $1,200, and a monthly

      litigation fee of $600. All told, he was paid $11,400, although he never

      filed suit. Nonetheless, he gave them fake documents purporting to show

      that he was litigating on their behalf. He also failed to terminate the

      representation when he was suspended from the practice of law in 2014.

   (2) Irene Duarte hired Tilson in April 2013, also to prevent a foreclosure. She

      paid an initial fee of $800, and $450 per month thereafter, for a total of

      $7,100. At that point, she stopped paying, and her house went into

      foreclosure. Tilson w~ted seven months before filing suit, and did not

      seek a preliminary injunction until February 2014. He also failed to serve

      the defendant in accordance with court orders, and the case was

      dismissed in August 2014. He failed to respond to requests for,

      information from Duarte and did not inform her of his suspension.

   (3) Jorge Villa hired Tilson in June 2014 for a divorce. He paid an advance

      fee .of $2,000, with an additional $2,000 to be paid at $500 per month

      after that. Tilson failed to file the petition for dissolution.· When Villa's

      wife's attorney contacted Tilson to inform him that he had filed a petition

      on her behalf, Tilson failed to disclose to the attorney that he had been

                                          2
   suspended. Tilson also failed to tell Villa that he had been suspended,

   and did not respond to an email from Villa requesting a refund of the

   $2,500 he had paid.

(4) Robert Meadows hired Tilson in August 2014 for a probate matter,

   paying a flat fee of $5,000. Tilson entered his appearance in the case,

   and forwarded information from opposing counsel to Meadows, but

   otherwise did no work. Tilson failed to return Meadows' calls and emails,

   and failed to tell him when he was suspended.

(5) Gilbert Becerra hired Tilson in a foreclosure proceeding in November

   2012. Bercerra paid $12,000 through November 2014-before discovering

   that Tilson had done no work on his case. Tilson did not inform Bercerra

   of his suspension.

(6) Gustavo and Mauricia Andrade hired Tilson for a foreclosure action. They

   paid a $1,000 retainer and a monthly 'ree of $500. They paid a total of

   $8,000 before discovering that Tilson had not done any work on their

   case. The Andrades eventually filed bankruptcy with the help of a non-

   lawyer to avoid the foreclosure. Tilson did not inform them of his

   suspension.

(7) Andres Perez also hired Tilson in a foreclosure action, in August 2013,

   again with an initial fee followed by a monthly fee. Perez paid a total of

  $8,000 by October 2014. Tilson waited five months before seeking a

  temporary restraining order in the foreclosure action, and another three

  months before filing suit. The suit was dismissed in January 2015, and

                                     3
       Tilson failed to respond to Perez about an appeal. Tilson also failed to

       explain his suspension to Perez or anyone else involved in the matter.

  · (8) Maria Lourdes Urzua hired Tilson in a foreclosure action in January

       2013, with a $1,000 initial fee and $500 monthly fee. She paid him

       $2,500 before discovering that he had done no work on her case. Her

       home was sold in foreclosure. Urzua was unable to contact Tilson to

       request a refund because he moved out of his office and changed his
                            )



       phone number. Tilson did not inform Urzua of his suspension, nor did he

       terminate the representation upon his suspension;

   (9) Jose Alfredo Castro hired Tilson in a foreclosure action in April 2014,

       with a $1,000 initial fee and $500 monthly fee. Castro paid $6,500

       through March 2015, when he discovered that Tilson had done no work

       in the case. Tilson repeatedly assured Castro that he was working on the

       case, but eventually quit responding to Castro's inquires and

       disappeared from his office. Tilson never even contacted Castro's bank,

       and never revealed his suspension.

In all nine cases, Tilson failed to respond to inquiries from the Arizona State

Bar.

       Tilson was charged with misconduct in all nine cases. He was alleged to,

have violated the following Arizona Rules of Professional Conduct:

          Rule 1.2, scope of representation and allocation of authority (nine

         violations).
                   t
         Rule 1.3, diligence (nine counts).

                                        4
           Rule 1.3, communication (nine counts) ..

           Rule 1.5, fees and fee arrangements (nine counts).

          Rule 1.7, conflict of interest (six counts).

          Rule 1.15, safekeeping of client property (four counts).

          Rule 1.16, duties of te~ination of representation (four counts).

          Rule 3.1, meritorious claims and counterclaims (two counts).

          Rule 3.2, expediting litigation (two counts).

          Rule 8.1, disciplinary matters (nine counts).

          Rule 8.4, misconduct involving dishonesty and misconduct prejudicial

          to the administration of justice (nine counts).

 In all but one of these instances, Kentucky has a parallel rule that is

 substantively the same. The exception is Arizona's bar on conduct prejudicial

. to the administration of justice. However, the other state's rules need not be

 identical to Kentucky's for this Court to impose r.eciprocal discipline. Kentucky

· Bar Ass'n v. Trianer, 277 S.W.3d 604 (Ky. 2009).

       Once the proceedings began in Arizona, Tilson acknowledged that a

formal complaint had been filed against him, declined to contest or defend the

charges, and consented to disbarment. He also agreed to reimburse each of the

former clients described above, for a total of $63,000, and was ordered to pay

the costs of the Arizona proceeding. The Arizona judgment of disbarment was

entered November 10, 2015.

       The Arizona order is a "final adjudication in another jurisdiction that an

attorney has been guilty of misconduct" and "shall establish conclusively the

                                          5
misconduct for purposes of a disciplinary proceeding in this State." SCR

3.435(4)(c). Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be

subject to identical discipline in the Commonwealth of Kentucky "unless [he]

proves by substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-

state disciplinary proceeding, or (b) that the misconduct established warrants

substantially different discipline in this State." SCR 3.435(4)(a)-(b).

       Although he was given the opportunity to make these showings, Tilson

did not do so, having failed to respond to this Court's show-cause order.

Moreover, this Court sees no reason why Tilson should not be subjected to

identical discipline in this state ..

                                        Order

       Seeing no reason why· Tilson should not be subjected to identical

discipline in this state under SCR 3.435, it is hereby ORDERED that:

              1.    The Kentucky Bar Association's petition for reciprocal

       discipline is GRANTED. Respondent, James Neal Tilson, is disbarred in

      the Commonwealth of Kentucky.

              2.    As stated in SCR 3.390(a), this order shall take effect on the

      tenth day following its entry. Tilson is instructed to promptly take all

      reasonable steps to protect the interests of his clients. He shall not

      accept new clients or collect unearned fees, and shall comply with the

      provisions of SCR 3.130-7.50(5).

             3.     As under SCR 3.390, Tilson must, within 10 days after the

      issuance of this order of disbarment, notify by letter duly placed with the

                                         6
United States Postal Service all courts or other tribunals in which he has

matters pending, and all of his clients of his inability to represent them

and of the necessity and urgency of promptly retaining new counsel.

Tilson shall simultaneously provide a copy of all such letters of

notification to the Office of Bar Counsel. He shall immediately cancel any

pending advertisements, to the extent possible, and shall terminate any

advertising activity for the duration of the term of suspension.

      4.     In accordance with SCR 3.450, Tilson is directed to pay any

costs associated with these disciplinary proceedings against him, should

there be any, and execution for such costs may issue from this Court
                                      v


upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.




                                  7